


110 HR 4302 IH: To amend title 18, United States Code, to require the

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4302
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the
		  reading in open court in criminal cases of crime victims’
		  rights.
	
	
		That section 3771(b) of title 18, United
			 States Code, is amended by adding at the end the following:
			
				(3)Reading of
				rightsIn the trial of every
				criminal case or at sentencing if there is no trial, the judge shall read in
				open court the rights of victims set forth in subsection
				(a).
				.
		
